DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (9,498,891 B2) in view of Gester et al. (10,099,393 B2).
Regarding claim 1, Tomassetti et al. discloses the invention substantially as claimed including a cage 12 having a rectangular frame structure (see Fig. 4), and the frame structure being sized, structured and configured for receipt within an open cavity (see Fig. 5) of the cartridge frame 10; a plurality of metal blades 16 held within the cage in a fixed arrangement (fixed relative to the frame 12) so that the plurality of blades extend in parallel (see Fig. 4), spaced relation to one another; and wherein the blades are structured to be heated by a heat generating source 18.  Tomassetti et al. doesn’t show the cartridge molded of plastic.  However, Gester et al. teaches the use of the cartridge molded of plastic (see col. 5, lines 52-54) which is old and well known in the art for the purpose of improving skin contact and reducing manufacturing cost of the cartridge. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Tomassetti et al. by the cartridge molded of .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (9,498,891 B2) in view of Gester et al. (10,099,393 B2) as applied to claim 1 above, and further in view of Tomassetti et al. (8,776,378 B2).
The modified device of Tomassetti et al. discloses the invention substantially as claimed including spacers 14.  Tomassetti et al. doesn’t show the plurality of blades are electrically connected in series using bridge contacts between alternating adjacent pairs of blades in the cage.  However, Tomassetti et al. (8,776,378 B2) teaches the use of the plurality of blades are electrically connected in series using bridge (see Fig. 8 the vertical sections that connect the blades to each other) contacts between alternating adjacent pairs of blades in the cage, an anode connector and a catode connector (see Fig. 8 the terminal connectors) for the purpose of providing consistent heat levels across the entire length of the blades. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Tomassetti et al. by providing the plurality of blades are electrically connected in series as taught by Tomassetti et al. (8,776,378 B2) in order to obtain a device that provides consistent heat levels across the entire length of the blades. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (9,498,891 B2) in view of Gester et al. (10,099,393 B2) as applied to claim 1 above.
The modified device of Tomassetti et al. discloses the invention substantially as claimed except for RF energy.  However, The Examiner takes Official Notice that the use of RF energy is old and well known in the art for the purpose of heating razor blades. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the direct current of Tomassetti et al. by providing the RF energy in order to obtain same benefit of heating razor blades. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (9,498,891 B2) in view of Gester et al. (10,099,393 B2) and Tomassetti et al. (8,776,378 B2).
Regarding claim 6, Tomassetti et al. discloses the invention substantially as claimed including a cage 12 having a rectangular frame structure (see Fig. 4), and the frame structure being sized, structured and configured for receipt within an open cavity (see Fig. 5) of the cartridge frame 10; a plurality of metal blades 16 held within the cage in a fixed arrangement (fixed relative to the frame 12) so that the plurality of blades extend in parallel (see Fig. 4), spaced relation to one another; and wherein the blades are structured to be heated by a heat generating source 18.  Tomassetti et al. doesn’t show the cartridge molded of plastic.  However, Gester et al. teaches the use of the cartridge molded of plastic (see col. 5, lines 52-54) which is old and well known in the art for the purpose of improving skin contact and reducing manufacturing cost of the cartridge. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Tomassetti et al. by the cartridge molded of plastic as taught by Gester et al. in order to obtain a device that improves skin contact and reduces manufacturing cost of the cartridge.
Regarding claim 6-7, Tomassetti et al. discloses the invention substantially as claimed including spacers 14.  Tomassetti et al. doesn’t show the plurality of blades are electrically connected in series using bridge contacts between alternating adjacent pairs of blades in the cage.  However, Tomassetti et al. (8,776,378 B2) teaches the use of the plurality of blades are electrically connected in series using bridge (see Fig. 8 the vertical sections that connect the blades to each other) contacts between alternating adjacent pairs of blades in the cage, an anode connector and a catode connector (see Fig. 8 the terminal connectors) for the purpose of providing consistent heat levels across the entire length of the blades. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Tomassetti et al. by providing the plurality of blades are electrically connected in series as taught by Tomassetti et al. (8,776,378 B2) in order to obtain a device that provides consistent heat levels across the entire length of the blades. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the new reference applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724